     Case 2:18-cv-01587-APG-PAL Document 18 Filed 02/15/19 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9   Attorneys for Plaintiff Dyanne L. Schwalm
10
                          UNITED STATES DISTRICT COURT
11
                                  DISTRICT OF NEVADA
12
13   DYANNE L. SCHWALM,                        )   Case No.: 2:18-cv-01587-APG-PAL
                                               )
14                                             )   STIPULATION TO EXTEND TIME
                  Plaintiff,                   )   OF TIME TO FILE MOTION FOR
15                                             )   REMAND/REVERSAL
           vs.                                 )
16                                             )   (SECOND REQUEST)
     NANCY A. BERRYHILL, Acting                )
17   Commissioner of Social Security,          )
                                               )
18                Defendant.                   )
                                               )
19
20         Plaintiff Dyanne L. Schwalm and Defendant Nancy A. Berryhill, Acting
21   Commissioner of Social Security, through their undersigned attorneys, stipulate,
22   subject to this court’s approval, to extend the time from February 13, 2019 to
23   March 15, 2019, for Plaintiff to send her Motion for Remand/Reversal with all
24   other dates in the Court’s Scheduling Order extended accordingly. This is
25   Plaintiff's second request for an extension. This request is made at the request of
26   Plaintiff’s counsel to allow additional time to fully research the issues presented.
27
                                              -1-
28
     Case 2:18-cv-01587-APG-PAL Document 18 Filed 02/15/19 Page 2 of 3



 1   Counsel requests the extension due to an abnormally heavy hearing calendar which
 2   included eight administrative hearings in the last seven days. Six of Counsel's
 3   administrative hearings required travel exceeding 270 miles each way. Despite
 4   Counsel's attempt to finalize the briefing by the deadline, Counsel will require
 5   additional time to complete the briefing in this matter. Counsel sincerely
 6   apologizes for any inconvenience this request may have caused to the Court, its
 7   staff, and all parties involved.
 8   DATE: February 13, 2019            Respectfully submitted,
 9                                      LAW OFFICES OF LAWRENCE D. ROHLFING
10
                                            /s/ / Cyrus Safa
11                                 BY: _________________________
                                      Cyrus Safa
12                                    Attorney for plaintiff Dyanne L. Schwalm
13
     DATE: February 13, 2019               NICHOLAS A. TRUTANICH
14                                         United States Attorney
15
                                              /s/ Michael K. Marriott
16
                                   BY: ____________________________
17
                                         Michael K. Marriott
18                                       Special Assistant United States Attorney
                                         Attorneys for defendant Nancy A. Berryhill
19                                       Acting Commissioner of Social Security
                                        |*authorized by e-mail|
20
21
22                                      IT IS SO ORDERED:
23
24                                      UNITED STATES MAGISTRATE JUDGE
25
                                        DATED: February 19, 2019
26
27
                                                -2-
28
     Case 2:18-cv-01587-APG-PAL Document 18 Filed 02/15/19 Page 3 of 3



 1
 2                        CERTIFICATE OF SERVICE
                    FOR CASE NUMBER 2:18-CV-01587-APG-PAL
 3
 4         I hereby certify that I electronically filed the foregoing with the Clerk of the

 5   Court for this court by using the CM/ECF system on February 15, 2019.
 6         I certify that all participants in the case are registered CM/ECF users and
 7
     that service will be accomplished by the CM/ECF system.
 8
                               /s/ Cyrus Safa
 9                             _______________________________
10                             Cyrus Safa
                               Attorneys for Plaintiff
11                             ___________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
